UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32964 ­­­­THE FIRST OF LONG ISLAND CORPORATION (Exact name of registrant as specified in its charter) New York 11-2672906 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Glen Head Road, Glen Head, NY (Address of principal executive offices) (Zip Code) (516) 671-4900 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at November 1, 2012 Common stock, $.10 par value TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets (Unaudited) – September 30, 2012 and December 31, 2011 1 Consolidated Statements of Income (Unaudited) – Nine and Three Months Ended September 30, 2012 and 2011 2 Consolidated Statements of Comprehensive Income (Unaudited) – Nine and Three Months Ended September 30, 2012 and 2011 3 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) - Nine Months Ended September 30, 2012 and 2011 4 Consolidated Statements of Cash Flows (Unaudited) - Nine Months Ended September 30, 2012 and 2011 5 Notes to Unaudited Consolidated Financial Statements 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 29 ITEM 4. Controls and Procedures 30 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 31 ITEM 1A. Risk Factors 31 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 ITEM 3. Defaults Upon Senior Securities 31 ITEM 4. Mine Safety Disclosures 31 ITEM 5. Other Information 31 ITEM 6. Exhibits 31 Signatures 32 Table of Contents PART 1.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, (dollars in thousands) Assets: Cash and due from banks $ $ Temporary investments Cash and cash equivalents Investment securities: Held-to-maturity (fair value of $51,016 and $66,077) Available-for-sale Loan held-for-sale - Loans: Commercial and industrial Secured by real estate: Commercial mortgages Residential mortgages Home equity lines Construction and land development - Other Net deferred loan origination costs Allowance for loan losses ) ) Restricted stock, at cost Bank premises and equipment, net Bank-owned life insurance Pension plan assets, net Prepaid FDIC assessment Other assets $ $ Liabilities: Deposits: Checking $ $ Savings, NOW and money market Time, $100,000 and over Time, other Short-term borrowings Long-term debt Accrued expenses and other liabilities Deferred income taxes payable Stockholders' Equity Common stock, par value $.10 per share:Authorized 20,000,000 shares; Issued and outstanding, 8,962,687 and 8,793,932 shares Surplus Retained Earnings Accumulated other comprehensive income, net of tax $ $ See notes to consolidated financial statements 1 Table of Contents CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Nine Months Ended September 30, Three Months Ended September 30, (dollars in thousands, except per share data) Interest and dividend income: Loans $ Investment securities: Taxable Nontaxable Interest expense: Savings, NOW and money market deposits Time deposits Short-term borrowings 76 12 10 Long-term debt Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Investment Management Division income Service charges on deposit accounts Net gains on sales of available-for-sale securities - - Other Noninterest expense: Salaries Employee benefits Occupancy and equipment Debt extinguishment - - - Other Income before income taxes Income tax expense Net income $ Weighted average: Common shares Dilutive stock options and restricted stock units Earnings per share: Basic Diluted Cash dividends declared per share See notes to consolidated financial statements 2 Table of Contents CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Nine Months Ended Three Months Ended September 30, September 30, (dollars in thousands) Net income $ Other comprehensive income: Unrealized holding gains on available-for sale securities Amortization of net actuarial loss and prior service cost included in net periodic pension cost 72 Other comprehensive income before income taxes Income tax expense Other comprehensive income Comprehensive Income $ See notes to consolidated financial statements 3 Table of Contents CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (UNAUDITED) Nine Months Ended September 30, 2012 Accumulated Other Common Stock Retained Comprehensive (dollars in thousands) Shares Amount Surplus Earnings Income Total Balance, January 1, 2012 $ Net income Other comprehensive income Repurchase of common stock ) (1 ) ) ) Common stock issued under stock compensation plans, including tax benefit 12 Common stock issued under dividend reinvestment and stock purchase plan 6 Stock-based compensation Cash dividend declared ) ) Balance, September 30, 2012 $ Nine Months Ended September 30, 2011 Accumulated Other Common Stock Retained Comprehensive (dollars in thousands) Shares Amount Surplus Earnings Income (Loss) Total Balance, January 1, 2011 $ ) $ Net income Other comprehensive income Repurchase of common stock ) (1 ) ) ) Common stock issued under stock compensation plans, including tax benefit 9 Stock-based compensation Cash dividend declared ) ) Balance, September 30, 2011 $ See notes to consolidated financial statements 4 Table of Contents CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, (dollars in thousands) Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Loss on loan held-for-sale - 75 Deferred income tax provision Depreciation and amortization Premium amortization on investment securities, net Net gains on sales of available-for-sale securities ) ) Debt extinguishment costs - Stock-based compensation expense Accretion of cash surrender value on bank owned life insurance ) ) Decrease in prepaid FDIC assessment Pension expense Decrease (increase) in other assets ) Increase in accrued expenses and other liabilities Net cash provided by operating activities Cash Flows From Investing Activities: Proceeds from sales of available-for-sale securities Proceeds from maturities and redemptions of investment securities: Held-to-maturity Available-for-sale Purchases of investment securities: Held-to-maturity ) ) Available-for-sale ) ) Proceeds from sale of loans held-for-sale Net increase in loans ) ) Net decrease (increase) in restricted stock ) Purchases of premises and equipment, net ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Net increase in deposits Net decrease in short-term borrowings ) ) Proceeds from long-term debt Repayment of long-term debt ) ) Proceeds from issuance of common stock under dividend reinvestment and stock purchase plan - Proceeds from exercise of stock options Tax benefit from stock compensation plans 93 Repurchase and retirement of common stock ) ) Cash dividends paid ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental Information: Cash paid for: Interest $ $ Income taxes Noncash investing and financing activities: Cash dividends payable Loans transferred from portfolio to held-for-sale See notes to consolidated financial statements 5 Table of Contents N O T E ST OC O N S O L I D A T E DF I N A N C I A LS T A T E M E N T S 1- BASIS OF PRESENTATION The accounting and reporting policies of The First of Long Island Corporation reflect banking industry practice and conform to generally accepted accounting principles in the United States.In preparing the consolidated financial statements, management is required to make estimates, such as the allowance for loan losses, and assumptions that affect the reported asset and liability balances and revenue and expense amounts and the disclosure of contingent assets and liabilities.Actual results could differ significantly from those estimates. The consolidated financial statements include the accounts of The First of Long Island Corporation and its wholly-owned subsidiary, The First National Bank of Long Island (“Bank”), and subsidiaries wholly-owned by the Bank, either directly or indirectly: The First of Long Island Agency, Inc.; The First of Long Island REIT, Inc.; and FNY Service Corp.The First of Long Island Agency, Inc. is a licensed insurance agency under the laws of the State of New York; The First of Long Island REIT, Inc. is a real estate investment trust; and FNY Service Corp. is an investment company.The consolidated entity is referred to as the “Corporation” and the Bank and its subsidiaries are collectively referred to as the “Bank.”All intercompany balances and amounts have been eliminated. For further information refer to the consolidated financial statements and notes thereto included in the Corporation's Annual Report on Form 10-K for the year ended December 31, 2011. The consolidated financial information included herein as of and for the periods ended September 30, 2012 and 2011 is unaudited.However, such information reflects all adjustments which are, in the opinion of management, necessary for a fair statement of results for the interim periods.The December 31, 2011 consolidated balance sheet was derived from the Corporation's December 31, 2011 audited consolidated financial statements.When appropriate, items in the prior year financial statements are reclassified to conform to the current period presentation. 2- COMPREHENSIVE INCOME Comprehensive income includes net income and other comprehensive income.Other comprehensive income includes revenues, expenses, gains and losses that under generally accepted accounting principles are included in comprehensive income but excluded from net income.Other comprehensive income for the Corporation consists of unrealized holding gains or losses on available-for-sale securities, changes in the funded status of the Bank’s defined benefit pension plan and amortization of net actuarial loss and prior service cost included in net periodic pension cost.Accumulated other comprehensive income is recognized as a separate component of stockholders’ equity. The components of other comprehensive income and the related tax effects are as follows: Nine Months Ended Three Months Ended September 30, September 30, (in thousands) Unrealized holding gains on available-for-sale securities: Change arising during period $ Reclassification adjustment for gains included in net income ) ) - - Net unrealized gains on available-for-sale securities Tax effect Amortization included in net periodic pension cost: Prior service cost 17 17 5 5 Net actuarial loss 67 72 Tax effect 86 68 29 43 Other comprehensive income $ The following sets forth the components of accumulated other comprehensive income, net of tax: Current Balance Period Balance 12/31/11 Change 9/30/12 (in thousands) Unrealized holding gains on available-for-sale securities $ $ $ Unrealized net actuarial loss and prior service cost on pension plan ) ) Accumulated other comprehensive income $ $ $ 6 Table of Contents 3- INVESTMENT SECURITIES The following tables set forth the amortized cost and estimated fair values of the Bank’s investment securities. September 30, 2012 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Held-to-Maturity Securities: (in thousands) State and municipals $ $ $
